DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 6/24/2022 is acknowledged.  Claims 1 and 9 have been amended.  Claims 2-8 and 13 have been canceled.   Claims 14-18 have been added.  Claims 1, 9-12 and 14-18 are pending.
All of the amendments and arguments have been thoroughly reviewed and considered. Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status the previous rejections are as follow:
(a)	The objection to the specification regarding the nucleotide sequence disclosures is withdrawn in view of Applicant’s arguments.
(b)	The claim rejection under 35 USC 112(b) directed to the claims 1-13 are withdrawn in view of Applicant’s amendment of the claims.
(c)	The prior art rejection under 35 USC 1029a)(1) and/or alternatively 35 USC 102(a)(2) as being anticipated by Vogelstein et al is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims.

New Ground(s) of Rejection
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENTS OF THE CLAIMS:
Claim Rejections - 35 USC § 102/103I
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vogelstein et al {Vogelstein, used interchangeably herein} (US 20140227705, August 2014, effective filing date April 2011).
          Regarding claims 1, 14-18, Vogelstein et al. teach a method for determining a nucleotide sequence of a target nucleic acid, comprising: providing a pool of amplicons, wherein the pool of amplicons is prepared by attaching a unique identifier (UID) to the target nucleic acid, and amplifying by PCR the target nucleic acid to which the unique identifier is attached and (see entire document, for e.g., para. [0008], [0014], [0022], [0045], [0059]-[0062] indicating a unique identifier sequence is attached to a first end of each of a plurality of analyte DNA fragments using at two cycles of amplification with first and second primers to form uniquely identified analyte DNA fragments); and  sequencing each amplicon in the pool of amplicons to obtain sequence information of each amplicon (see entire document, for e.g., para 0063-0064, see also [0066]-[0082]).  Vogelstein additionally teach wherein the method may comprise amplifying the target using tagged primers containing a universal primer section and a tag section containing a unique identifier to produce tagged target nucleic acids ([0014], [0028], [0045], [0059]).
	Vogelstein et al teach wherein a nucleotide at the 5' end of the unique identifier is random nucleotide (N), and a nucleotide at the 3' end of the unique identifier is random nucleotide (N) (para. [0022] -[0023] which teach that UID may be fully random, somewhat random or non-random in certain positions and may be added to one or both ends of the fragment). See para. [0030] and [0056] teaches wherein the ends of each template molecule provide endogenous UIDS and at [0045] that the random nucleotides form the UIDs).  See also page 12 which teaches a UID assignment amplification which teaches a UID wherein the entire unique sequence comprises of N (random) bases (See sequence 3).  This unique sequence comprise of an N base at the 5’ end of the sequence and an N base of the 3’ end of the sequence.
	Vogelstein teach wherein the unique identifier may comprise a plurality of predetermined nucleotides  ([0019], [0023] and [0030]) and wherein the unique identifier consists of one or more random nucleotides and one or more predetermined nucleotides ([0023] and [0030]). 
	Vogelstein et al teach wherein the unique identifier consists of a random nucleotide (N) and a predetermined nucleotide (A), the predetermined nucleotide (A) comprises adenine as a base ([0023]  
	 Vogelstein  teaches at para. [0030] that the UID may comprises of both a random nucleotide and a predetermined nucleotide sequence ([0030]). 
	 Vogelstein teaches that  UID may be contained within a nucleic acid molecule that contains other regions for other intended functionality.   Volgelstein teaches that at each position of an UID, a selection from one of the four deoxyribonucleotides may be used.  Alternatively a selection one of three, two or one deoxyribonucleotides may be used ([0022] – [0023]). Volgestein teaches that the selection of the pre-defined/predetermined nucleotides of the UID would be determined based on the practitioner’s desired results (see also [0009], [0010],  Examples and Tables).
	The preceding rejection is based on the judicial precedent following In re Fitzgerald, 205 USPQ 594 because the reference is silent with regards to “all of the predetermined nucleotides are each independently selected from the group consisting of nucleotides comprising adenine as a base and nucleotides comprising thymine as a base”.  However, as noted above, Vogelstein teaches that at each position of an UID, a selection from one of the four deoxyribonucleotides may be used.  Alternatively a selection one of three, two or one deoxyribonucleotides may be used ([0022] – [0023]).  Vogelstein teaches that the selection of the pre-defined/predetermined nucleotides of the UID would be determined based on the practitioner’s desired results (see also [0009], [0010],   Examples and Tables).  
	Thus, the teachings of Vogelstein inherently encompass teachings wherein the predetermined base may comprise all of one type of base, such as adenine or thymine.  Vogelstein provides evidence that such selection would be based on the practitioner’s desired results. The Burden is on Applicant to establish that the selection of the base as taught by the prior art is different from that of the instant invention.  
	Regarding claim 9, Vogelstein teaches wherein 6% to 90% of nucleotides of the unique identifier are predetermined nucleotides [0010], [0022] -][0023]; see also Tables and examples)   
	Regarding claims 10-12, Vogelstein teach wherein the nucleotide number of the unique identifier is Z nt, and the unique identifier comprises 1 nt to Z/2 nt of predetermined nucleotides and wherein the length of the unique identifier is 4 nt or more or wherein the length of the unique identifier is 100 nt or less ([0010], [0014], [0019], [0022]-[0023], [0026] and [0030].  
Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637